Terral, J.,
delivered the opinion of the court.
There are in our constitution many .provisions that are self-executing, and not requiring legislative action to make them effective ; but they are unmistakable from their terms, and manifestly sec. 212 is not one of this character. It does no more than fix the rate of interest on trust funds held by the state at six per cent, and to direct' its semi-annual distribution leaving to the legislature the carrying into effect of the sovereign will as thus expressed. Who is to make the distribution, and to whom, and out óf ■ what funds, and in what manner? The means of payment and all the details are for the legislature to provide. What means has the state for payment, except by *193taxation ? It devolves on the legislature to provide by taxation for the maintenance of the state government in all its departments and the discharge of all its obligations. The state has no means of existence except by the exercise of the sovereign power of taxation. The constitution does not impose any taxes, except the poll tax by sec. 243, and must be held to have left the discharge of the obligation declared by sec. 212 to be by the legislature, on which it devolves to provide ways and means for the discharge of all obligations of the state. There is no just ground for the supposition that the framers of the constitution intended to dispense with legislative action as to the payment of interest on trust funds, and to require it as to maintaining the existence of the state government, which cannot live without money, and cannot get money without legislative action. Not an officer of the state can be paid his salary except with money raised by taxation, and after appropriation therefor by the legislature. The members of the legislature are dependent upon the same provisions for their pay. No money can come into the treasury or go out of it lawfully except as directed by legislative act. Collection and disbursement of public money belong to the legislature, and must be done as it directs. A state treasurer and an auditor are provided for by sec. 134 of the constitution, but it was left to legislation to prescribe their duties, and the provisions of the code of 1880 as to these were continued in force as provided by sec. 274 of the constitution. These were brought forward in the code of 1892, and among them is § 230, prohibiting the auditor from drawing “warrants without or in excess of appropriations of money for the purpose, except m these cases specifically provided forty law.'n The clause italicized, entirely proper in the code of 1880, under the constitution of 1869, which allowed permanent or standing, appropriations, has no place under the constitution of 1890, which, by sec. 63, forbids any appropriation which does not fix definitely the maximum sum thereby authorized to be drawn from the *194treasury, while sec. 64 prohibits' any appropriation of money out of the state treasury from continuing in force longer than six months after the meeting of the legislature at its next regular session; and also requires the votes of a majority of all members elected to each house of the legislature to pass an appropriation bill. Thus the constitution has placed the whole matter of obtaining money by taxation (except as to the poll tax mentioned) and of disbursing it in the hands of the legislature, guarded and restricted as stated. There cannot be such appropriations from the state treasury, under the constitution of 1890, as were allowable by that of 1869, and with reference to which the last clause of § 230 was appropriate. Now, as already said, no salary or other obligation of the state can be lawfully paid, except out of an appropriation therefor by the legislature definitely fixing the maximum sum which may be drawn on-that account. And although there are in the code several provisions directing the auditor to issue warrants, he cannot lawfully issue any except to pay out of an appropriation therefor fixing definitely the maximum sum which may be drawn, and also not continuing beyond six months after the meeting of the legislature at its next session. It seems to us perfectly clear that the auditor rightly refused to issue his warrant in this case, and- the judgment of the circuit court is therefor affirmed.
Whitfield, C. J., took no part in the decision of this case.